495 So. 2d 705 (1985)
Ex parte State of Alabama.
(Re: Elton COBB v. STATE).
84-330.
Supreme Court of Alabama.
March 22, 1985.
Charles A. Graddick, Atty. Gen., and Alice Ann Boswell, Asst. Atty. Gen., for petitioner.
V. Lee Pelfrey, Troy, for respondent.
SHORES, Justice.
We should not be understood as approving the following statement of the Court of Criminal Appeals, 495 So. 2d 701:
"It is the State's burden to show beyond all reasonable doubt, and to the exclusion of every other reasonable hypothesis, every circumstance necessary to show that appellant is guilty. Gilbert v. State, 30 Ala.App. 214, 3 So. 2d 95 (1941)." (Emphasis added.)
The expression "all reasonable doubt" has been rejected in favor of the conventional "a reasonable doubt," as the proper standard to be applied. Chavers v. State, 361 So. 2d 1106 (Ala.1978); Craft v. State, 402 So. 2d 1078 (Ala.Crim.App.1981). However, the Court of Criminal Appeals' misstatement of the law in this respect in no way affects the decision reached in the case. Therefore, the writ is denied.
WRIT DENIED.
TORBERT, C.J., and MADDOX, JONES and BEATTY, JJ., concur.